 



Exhibit 10.1

(Merrill Lynch LOGO) [w27941merrill.gif]

December 8, 2006

VIA OVERNIGHT COURIER AND
FACSIMILE – 301-944-6700

Advancis Pharmaceutical Corporation
20425 Seneca Meadows Parkway
Germantwon, MD 20876
Attn: Mr. Robert Low



  Re:   Merrill Lynch Capital – Advancis

Gentlemen:

     Reference is made to that certain Credit and Security Agreement dated June
30, 2006 (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement”) between ADVANCIS PHARMACEUTICAL CORPORATION (“Borrower”),
and MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial
Services Inc., individually as a lender and as agent (“Merrill Lynch”). All
capitalized terms used herein and not defined herein shall have the meaning
ascribed to such terms in the Credit Agreement.

     Borrower has requested that Merrill Lynch agree that, in respect of the
fiscal quarters ending December 31, 2006 and March 31, 2007, the covenants in
Section 6.1 of the Credit Agreement (Revenue/Invoiced Products) shall not be
applicable to the Borrowers (it being understood that any failure to comply with
such covenants for such quarters shall not cause or result in any Default or
Event of Default) (the “Consent Item”).

     Borrower represents and warrants to Merrill Lynch that: (a) after giving
effect to this Letter Agreement, no Default or Event of Default has occurred and
is continuing, and (b) all of the terms and conditions of the Credit Agreement
and other Financing Documents are hereby ratified and confirmed and continue
unchanged and in full force and effect. Borrower hereby confirms and agrees that
all security interests and liens granted to Merrill Lynch on behalf of Lenders
continue to be perfected, first priority liens and remain in full force and
effect and shall continue to secure the Obligations. All Collateral remains free
and clear of any liens other than liens in favor of Merrill Lynch or otherwise
permitted under the Credit Agreement.

     In reliance upon Borrower’s confirmation of the above representations and
warranties and upon Borrower’s delivery of a fully executed original of this
letter agreement, Merrill Lynch hereby consents to the Consent Item. Such
consent shall in no way constitute a waiver or consent of any Default or Event
of Default which may occur or have occurred but which is not specifically
referenced as a “Consent Item” nor shall it obligate Merrill Lynch to provide
any further waiver or consent of any Default or Event of Default (whether
similar or dissimilar, including any subsequent Events of Default resulting from
a failure to comply with Section 6.1 of the Credit Agreement).

 



--------------------------------------------------------------------------------



 



     Please acknowledge your receipt of this letter and your agreement with the
terms set forth herein by signing below where indicated, and forward an
execution copy to me via facsimile and overnight courier.

     This letter may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one the same agreement. Delivery of an executed counterpart of
this letter by facsimile shall be equally as effective as delivery of an
original executed counterpart by this letter.



  Very truly yours,



  MERRILL LYNCH CAPITAL, a division of Merrill
Lynch Business Financial Services Inc., as
Administrative Agent and a Lender

            By: /s/ Maurice Amsellem          Name: Maurice Amsellem           
    Title: Vice President                   

Acknowledged and Agreed:

ADVANCIS PHARMACEUTICAL CORPORATION

          By:
Name:
Title:   /s/ Robert C. Low
Robert C. Low
Vice President, Finance and
Chief Financial Officer    

2